UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7117


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LYDELL BROWN, a/k/a Lyndell,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Terry L. Wooten, Chief District
Judge. (4:12-cr-00746-TLW-4)


Submitted:   November 19, 2015            Decided:   November 23, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lydell Brown, Appellant Pro Se.   Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Lydell Brown appeals the district court’s order denying his

motion for reduction of sentence under 18 U.S.C. § 3582(c)(2)

(2012).     We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.      United States v. Brown, No. 4:12–cr–00746-TLW-4

(D.S.C. June 23, 2015).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.

                                                                    AFFIRMED




                                     2